


110 HR 6138 IH: To repeal the prohibition on using certain funds to issue

U.S. House of Representatives
2008-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6138
		IN THE HOUSE OF REPRESENTATIVES
		
			May 22, 2008
			Mr. Upton (for
			 himself, Mr. Barton of Texas,
			 Mr. Hall of Texas,
			 Mr. Stearns,
			 Mr. Deal of Georgia,
			 Mr. Whitfield of Kentucky,
			 Mrs. Wilson of New Mexico,
			 Mr. Shadegg,
			 Mr. Pickering,
			 Mr. Blunt,
			 Mr. Buyer,
			 Mr. Radanovich,
			 Mr. Pitts,
			 Mrs. Bono Mack,
			 Mr. Terry,
			 Mr. Rogers of Michigan,
			 Mrs. Myrick,
			 Mr. Sullivan,
			 Mr. Burgess,
			 Mrs. Blackburn,
			 Mr. Brady of Texas,
			 Ms. Fallin,
			 Mr. Sam Johnson of Texas,
			 Mr. Gallegly,
			 Mr. Tancredo,
			 Mr. Pearce,
			 Mr. McCrery,
			 Mr. Neugebauer,
			 Mr. McCaul of Texas,
			 Mr. Kuhl of New York, and
			 Mr. Issa) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To repeal the prohibition on using certain funds to issue
		  regulations on oil shale resources.
	
	
		1.RepealSection 433 of the Consolidated
			 Appropriations Act, 2008 is repealed.
		
